Citation Nr: 0942908	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-36 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated 50 percent disabling.


REPRESENTATION
Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1966 to April 1968.  Service in the Republic of 
Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which granted the Veteran's claim of 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating therefor.  The Veteran disagreed 
with the decision and perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in November 2006.

In an October 2007 decision, the RO increased the Veteran's 
initial disability rating to 50 percent.  The Veteran has not 
expressed satisfaction with the increased disability rating 
and the issue remains in appellate status.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

In May 2008, the Veteran presented sworn testimony during a 
formal RO hearing.  In December 2008, he presented sworn 
testimony during a videoconference hearing which was chaired 
by the undersigned Veterans Law Judge.  Transcripts of both 
hearings have been associated wit the Veteran's VA claims 
folder.

In a February 2009 decision, the Board denied the Veteran's 
claim of entitlement to an initial disability rating in 
excess of 50 percent for the service-connected PTSD.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In August 2009, the 
Veteran's representative and the Secretary of VA filed a 
Joint Motion for Remand.  An Order of the Court dated August 
26, 2009 granted the motion, vacated the Board's February 
2009 decision, and remanded the case to the Board.



As will be detailed below, the appeal is REMANDED to the RO 
via the VA Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required on 
his part.


REMAND

The Board has reviewed the Joint Motion, as well as the 
arguments filed by the Veteran and his representative 
subsequent to the August 2009 Court Order, and has determined 
that this matter must be remanded for additional evidentiary 
development.

Reasons for remand

As noted in the Introduction, the Board's February 2009 
decision denying the Veteran's claim of entitlement to an 
initial disability rating for service-connected PTSD in 
excess of 50 percent was vacated and remanded by the Court.  
The August 2009 Joint Motion for Remand, as adopted by the 
Court's August 26, 2009 Order, indicated that the Board had 
failed to properly address the Veteran's PTSD symptomatology.  
Specifically, the Joint Motion stated that the Board did not 
provide adequate reasons and bases for its decision when it 
failed to address the Veteran's May 2008 RO hearing testimony 
that he sometimes experience auditory hallucinations.  The 
Joint Motion also found that the Board failed to explain why 
the Veteran's impaired impulse control alone did not warrant 
a 70 percent disability rating.

The evidence of record shows that the Veteran receives 
psychological treatment at the Vet Center and the VA Medical 
Center on a regular basis.  See the December 2008 Board 
hearing transcript, pgs. 6, 24.  The most recent treatment 
records contained in the Veteran's claims folder are dated in 
June 2008.  Accordingly, the Board finds that updated 
treatment records are pertinent to the Veteran's claim and 
should be obtained, to the extent possible.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should contact the Veteran through 
his representative and request that he 
identify any recent medical examination 
and treatment records pertaining to his 
service-connected PTSD.  VBA should 
take appropriate steps to secure Vet 
Center and VA treatment records dated 
from June 2008 as well as any relevant 
medical records identified by the 
Veteran and associate them with the VA 
claims folder.

2.	Following any further development that 
VBA deems necessary, to include the 
scheduling of a psychiatric examination 
if it is deemed to be necessary, the 
Veteran's claim of entitlement to an 
increased initial disability rating for 
service-connected PTSD should then be 
readjudicated.  If the benefit sought 
on appeal remains denied, VBA should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

